LawRence, Judge:
The proper value for dutiable purposes of certain pocketkniyes exported from Germany is before the court for determination.
When this case was called for hearing, the parties hereto entered into an oral stipulation of fact wherein it was agreed that the market value or the price, at the time of exportation of the instant merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, Solingen, Germany, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, was $11.70 per dozen, less 33y3 per centum, plus boxes at United States $0.35 per dozen, less 2 per centum discount, packed. It was further stipulated and agreed that there was *485no higher foreign value for such or similar merchandise at the time of exportation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis for determining the value of the pocketknives in controversy and that said value is $11.70 per dozen, less 33% per centum, plus boxes at United States $0.35 per dozen, less 2 per centum discount, packed. As to all other merchandise, the appeal is dismissed.
Judgment will issue accordingly.